TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00618-CV


A-L Creekside Town Center, L.P.; and City of New Braunfels, Texas, Appellants

v.

New Braunfels IH-35 Retail Associates, L.P., Appellee




FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
NO. C2008-0805A, HONORABLE DIB WALDRIP, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellants, A-L Creekside Town Center, L.P. and City of New Braunfels, Texas, and 
appellee, New Braunfels IH-35 Retail Associates, L.P., have jointly filed with this Court an agreed
motion to dismiss the appeal, informing the Court that they have settled their dispute.  The parties
state that Retail Associates, plaintiff in the trial court, has agreed to dismiss the City from its lawsuit
and has entered into a settlement agreement with Creekside.  The parties move that we dismiss the
appeal and remand to the district court for further proceedings to effectuate the settlement agreement. 
We grant the parties' agreed motion, dismiss the appeal, and remand to the trial court for further
proceedings consistent with the parties' agreement.  See Tex. R. App. P. 42.1.


 
						__________________________________________
						Bob Pemberton, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed and Remanded
Filed:   July 7, 2009